54 N.Y.2d 915 (1981)
Teviro Casuals, Inc., Appellant,
v.
American Home Assurance Company, Respondent.
Court of Appeals of the State of New York.
Decided October 20, 1981.
Frank A. Weg for appellant.
Roberta Burman for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On summary consideration, order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (81 AD2d 814). Appellant failed to adduce any evidence, aside from its inventory computations, that it sustained any loss. Inasmuch as the exclusionary clause in the policy expressly provides that the policy does not cover losses the existence of which are proved solely by inventory computations, appellant failed to prove a prima facie case.